Opinion issued December 14, 2006 





 
In The
Court of Appeals
For The
First District of Texas
___________

NOS   01-06-01058-CR
            01-06-01059-CR
____________

KENDERICK BERNARD WEBB Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court 
Harris County, Texas
Trial Court Cause Nos. 1036879 and 1036880



MEMORANDUM  OPINION
	We lack jurisdiction to hear these appeals.  The trial court sentenced
appellant, Kenderick Bernard Webb, and signed a final judgment in each case on
March 30, 2006.  Appellant did not file a motion for new trial in either case, and
therefore the deadline for filing a notices of appeal was 30 days after sentencing in
each case.  See Tex. R. App. P. 26.2(a)(1).  Specifically, the deadline for filing notice
of appeal in each case was Monday, April 1, 2006, because the thirtieth day after
sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
	Appellant filed notices of appeal in each case on October 25, 2006, 209
days after the deadline.  The notices of appeal were deposited in the mail on October
23, 2006, according to the postmark on the copy of the envelope included in the
clerk's record.  Because the notices of appeal were mailed after the filing deadline,
they did not comply with Rule 9.2 of the Texas Rules of Appellate Procedure, the
"mailbox rule."  See Tex. R. App. P. 9.2(b). 
	An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss these appeals for lack of jurisdiction.
	Any pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).